Notice of Allowance
Claims 1-4 and 11-13 are hereby allowed.  Claims 5-6 are cancelled as being withdrawn and drawn to non-elected claims.  



Examiner’s Statement of Reasons for Allowance
 The examiner has been unable to find the recited limitations of exemplary claim 1.  The claims include recitations relating to a first party, second party, third party, universal transaction card issuing party, and a third party.  The examiner has been unable to find the technical limitations relating to the claimed method in relation to the connection and communication of all of these parties.
The examiner finds that the claims are directed to a practical application of the abstract idea.  The practical application relates, again, to the connection and communication between all of the parties involved.  This is improved universal transaction card system involving multiple devices and parties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687